                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

RONALD GILLETTE                                                                            PLAINTIFF

v.                                                                                No. 3:18CV106-DAS

CORECIVIC
DAMON T. HININGER, CEO
TALLAHATCHIE COUNTY GOVERNMENT                                                         DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Ronald Gillette, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that the conditions of his confinement at the Tallahatchie County Correctional Facility are

unconstitutionally harsh. For the reasons set forth below, his claims regarding rainwater leaks, the

housing of mentally ill inmates, and unreasonably cold temperatures in his pod will proceed. The

remaining claims will be dismissed with prejudice for failure to state a claim upon which relief could

be granted.

                                          Factual Allegations

        Mr. Gillette is a 63-year-old prisoner from the Virgin Islands who has been housed at the

Tallahatchie County Correctional Facility since February 15, 2018. He suffers from two traumatic

brain injuries and mild dementia, is confined in a wheelchair, and believes that the conditions of his
confinement at the Tallahatchie County Correctional Facility are unconstitutionally harsh. He alleges

the following poor conditions:

    (1) Rain water leaks onto the floor of his cell (causing a safety hazard and mold);

    (2) The sprinkler system in the facility is not properly tested or maintained;

    (3) Prison staff serve hot and cold food together;

    (4) The facility does not properly house inmates who are seriously mentally ill, which adversely
        affects the inmates who are not mentally ill;

    (5) Failure to provide him access to a typewriter;

    (6) On one occasion, TCCF staff sprayed another inmate with pepper spray, causing the plaintiff
        and others difficulty breathing;

    (7) Understaffing;

    (8) Cold temperature (61) in the plaintiff’s pod;

    (9) Insufficient pay from his prison job as a porter/orderly.

Mr. Gillette is generally unhappy with the conditions at the Tallahatchie County Correctional Facility

and would like to be transferred and for the entire facility to be condemned.

                                 General Conditions of Confinement

        “[T]he Eighth Amendment may afford protection against conditions of confinement which

constitute health threats but not against those which cause mere discomfort or inconvenience.” Wilson

v. Lynaugh, 878 F.2d 846, 849 (5th Cir.1989), cert. denied, 493 U.S. 969 (1989)(citation omitted).

“Inmates cannot expect the amenities, conveniences, and services of a good hotel.” Id. at 849 n.5

(citation omitted). Prison officials have certain duties under the Eighth Amendment, but these duties

are only to provide prisoners with “humane conditions of confinement,” including “adequate food,

clothing, shelter, and medical care . . . .” Woods v. Edwards, 51 F.3d 577, 581 n.10 (5th Cir. 1995)



                                                         -2-
(quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). Taking into account the “totality of the

circumstances,” McCord v. Maggio, 910 F.2d 1248 (5th Cir. 1990), the instant claims do not rise to the

level of a constitutional violation. The plaintiff has not identified any “basic human need” which he

was denied for an unreasonable period of time. See Woods, 51 F.3d at 581. The court will discuss Mr.

Gillette’s allegations separately below.

(1) Mr. Gillette’s claim regarding rainwater leaks states a claim and will proceed.

(2) While fire codes can be a guide in determining whether a lack of fire safety may constitute a

    violation of the Eighth Amendment, they are not determinative. The Eighth Amendment does not

    require that prisons meet fire and electrical codes; that is a matter for state and local officials. As

    Mr. Gillette did not allege that anyone had been injured in a fire or that TCCF is particularly

    susceptible to fires, his allegations do not state a valid claim under 42 U.S.C. § 1983. See Johnson

    v. Texas Bd. of Criminal Justice, 281 F. App’x 319, 322 (5th Cir. 2008).

(3) Serving hot and cold food together does not deprive Mr. Gillette of any basic human need; thus,

    this allegation fails to state a constitutional claim and will be dismissed.

(4) Mr. Gillette’s claim regarding the housing of mentally ill inmates states a claim and will proceed.

(5) Lack of access to a typewriter does not deprive Mr. Gillette of a basic human need and fails to

    state a constitutional claim.

(6) The single use of pepper spray against another inmate, which caused Mr. Gillette difficulty

    breathing for a short time, does not constitute denial of a basic human need for an unreasonable

    amount of time. This allegation will be dismissed.




                                                        -3-
(7) Mr. Gillette has not stated that he suffered any harm from alleged understaffing at the Tallahatchie

    County Correctional Facility; as such, this allegation fails to state a claim upon which relief could

    be granted.

(8) Mr. Gillette’s claim regarding unreasonably cold temperatures in his pod states a claim and will

    proceed.

(9) Mr. Gillette’s allegation that he is insufficiently compensated for his prison job does not rise to the

    level of a constitutional violation, as inmates do not have the right to be compensated for work

    performed while incarcerated. Jones v. U.S. ex rel. Dep't of Justice, 412 F. App’x 690, 691 (5th

    Cir. 2011). As such, this allegation will be dismissed for failure to state a claim upon which relief

    could be granted.

                   The Plaintiff May Not Seek Relief on Behalf of Other Inmates

        A plaintiff in federal court must assert his own rights, not those of others:

        [O]rdinarily a plaintiff “must assert his own legal rights and interests, and cannot rest
        his claim to relief on the legal rights or interests of third parties.”

Rogers v. Brockette, 588 F.2d 1057, 1060 (5th Cir. 1979) (quoting Warth v. Seldin, 422 U.S. 490,

501, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). Thus, to the extent that Mr. Gillette seeks to

vindicate the rights of other inmates, those claims will be dismissed.

                  The Tallahatchie County Government Is Not a Proper Defendant

        The Tallahatchie County Correctional Facility is a privately-owned prison that merely operates

in Tallahatchie County, Mississippi. The plaintiff has not alleged that Tallahatchie County controls

the decisions or policies of the Tallahatchie County Correctional Facility; as such, the county will be

dismissed from this case for failure to state a claim upon which relief could be granted.




                                                       -4-
                             Defendants CoreCivic and Damon Hininger
                              Are Not Liable for the Alleged Violations

        To establish governmental entity liability under § 1983, a plaintiff must demonstrate that an

official government policy or custom caused the constitutional violation alleged. Piotrowski v. City of

Houston, 51 F.3d 512, 517 (5th Cir. 1995). The Supreme Court has established the rule that, in a §

1983 action, liability may not be imposed upon a governmental entity on a theory of respondeat

superior for the actions of non-policy making government employees. Monell, 436 U.S. at 690-94;

see Doe v. Rains County Independent School District, 66 F.3d 1402, 1409 (5th Cir. 1995); Brown v.

Bryan County, Texas, 53 F.3d 1410, 1418 (5th Cir. 1995). The Fifth Circuit has extended that rule to

private corporations, such as CoreCivic, which act on behalf of a government entity (in this case, the

U.S. Virgin Islands). Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 461 (5th Cir. 2003). A §

1983 plaintiff cannot proceed against a prison official based solely on the official’s participation in the

prison grievance process. Dehghani v. Vogelgesang, 226 Fed.Appx. 404, 406 (5th Cir. 2007). There

are only two scenarios in which a supervisor may be held liable under § 1983: (1) when he

affirmatively participates in the incident, and (2) when he implements an unconstitutional policy that

results in constitutional injury. Wernecke v. Garcia, 591 F.3d 386, 401 (5th Cir. 2009). Indeed, a

federal court cannot hold a supervisor liable for failure to supervise his subordinates – even when he is

present on the scene – because, after Ashcroft v. Iqbal, 556 U.S. 662, 662, 129 S. Ct. 1937, 1939,

173 L. Ed. 2d 868 (2009), “a government official can be held liable only for his own misconduct.”

Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011).

        The plaintiff’s claims in the present case involve his stay at the Tallahatchie County

Correctional Facility. He has alleged no facts to indicate that any policy-making officials for

CoreCivic implemented an official policy that caused his alleged constitutional violation, nor has he

                                                       -5-
established a persistent pattern of conduct by CoreCivic officials that caused the alleged constitutional

violation. Damon T. Hininger is the current CEO of CoreCivic, a corporation that owns and operates

many private prisons and detention facilities. The plaintiff alleges only that Mr. Hininger approves

contracts for CoreCivic – and has not alleged that Hininger implemented a policy or custom at TCCF

which was the moving force behind the allegations in the complaint or that he was present at the scene

of the various alleged violations. Similarly, CoreCivic, a corporation which owns and maintains the

Tallahatchie County Correctional Facility is not vicariously liable for the its employees’ violation of

inmates’ civil rights. Mr. Gillette has not alleged facts showing that either CoreCivic or Mr. Hininger

implemented policies that were the “moving force” behind the alleged constitutional violations in this

case. As such, Mr. Hininger and CoreCivic will be dismissed from this case for failure to state a claim

upon which relief could be granted.

                                 Deadline to Add Proper Defendants

        All named defendants in this case will be dismissed, however, Mr. Gillette’s allegations state

valid constitutional claims as to three issues: water leaking into the facility, improper housing of

mentally ill inmates, and unreasonably cold temperatures in his pod. As such, the deadline for the

plaintiff to name proper defendants (ones personally responsible for the deprivations alleged) is 21

days from the date of this order. Should the plaintiff fail to identify such defendants by that deadline,

then this case will be dismissed without prejudice.

                                               Conclusion

        For the reasons set forth above, all of the plaintiff’s claims will be dismissed – except those

involving water leaks, improper housing of severely mentally ill inmates, and unreasonably cold

temperatures.



                                                       -6-
SO ORDERED, this, the 1st day of November, 2018.



                                         /s/ David A. Sanders
                                         DAVID A. SANDERS
                                         UNITED STATES MAGISTRATE JUDGE




                                       -7-
